 
CONSOLIDATED-TOMOKA LAND CO.
RESTRICTED SHARE AWARD AGREEMENT
 
This Restricted Share Award Agreement (the “Agreement”) is made as of the 1st
day of August, 2011 (the "Grant Date"), by and between CONSOLIDATED-TOMOKA LAND
CO., a Florida corporation (the “Company”) and John P. Albright (“Grantee”).
 
Background


The Company’s Board of Directors has granted Restricted Shares to the Grantee as
of the Grant Date pursuant to this Agreement.  The Company has adopted the
Consolidated-Tomoka Land Co. 2010 Equity Incentive Plan (the “Plan”), which
provides the general terms and restrictions for certain equity incentive awards
to the Company's employees and directors and which is administered by the
Compensation Committee of the Company’s Board of Directors (the
“Committee”).  The Award of Restricted Shares pursuant to this Agreement is not
granted pursuant to the Plan, but rather is intended to constitute a non-plan
based "inducement grant," as described in Section 711(a) of the NYSE Amex
Company Guide.  Nonetheless, the terms and provisions of the Plan relating to
restricted shares are hereby incorporated into this Agreement by this reference,
as though fully set forth herein, as if the Restricted Shares were granted
pursuant to the Plan.  The Grantee desires to accept the grant of Restricted
Shares and agrees to be bound by the terms and conditions of the Plan and this
Agreement.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.


Agreement
 
1.           Award of Restricted Shares.  Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to the
Grantee 96,000 Restricted Shares (the “Awarded Shares”) as of the Grant
Date.  The extent to which the Grantee’s rights and interest in the Awarded
Shares becomes vested and non-forfeitable shall be determined in accordance with
the provisions of Section 2 of this Agreement.


2.           Performance Vesting.  The vesting of the Grantee’s rights and
interest in the Awarded Shares of Restricted Stock shall be determined in
accordance with the performance vesting criteria set forth in Exhibit A attached
to this Agreement.


3.           Shares Held by Custodian; Shareholder Rights.


(a)           The Grantee hereby authorizes and directs the Company to deliver
any Restricted Shares issued by the Company to evidence the Awarded Shares to
the Secretary of the Company or such other officer of the Company as may be
designated by the Company’s Chief Executive Officer (the “Share Custodian”) to
be held by the Share Custodian until the Awarded Shares become vested in
accordance with Section 2 of this Agreement.  When all or any portion of the
Awarded Shares become vested, the Share Custodian shall deliver to the Grantee
(or his beneficiary in the event of death) a certificate representing the vested
Awarded Shares (which then will be unrestricted).  The Grantee hereby
irrevocably appoints the Share Custodian, and any successor thereto, as the true
and lawful attorney-in-fact of the Grantee with full power and authority to
execute any stock transfer power or other instrument necessary to transfer the
Awarded Shares to the Company, or to transfer a portion of the Awarded Shares to
the Grantee on an unrestricted basis upon vesting, pursuant to this Agreement,
in the name, place, and stead of the Grantee.  The term of such appointment
shall commence on the Grant Date and shall continue until all the Awarded Shares
become vested or are forfeited.


(b)           During the period that the Share Custodian holds any of the
Awarded Shares of Restricted Stock subject to this Section 3, the Grantee shall
have the right to vote such Awarded Shares.  The Grantee will cease to have the
right to vote any of the Awarded Shares that are forfeited if and when such
shares are forfeited.  The number of Awarded Shares set forth in Section 1 of
this Agreement shall be the maximum number of Awarded Shares to which the voting
rights described in this Section 3 shall be applicable.


(c)           The Grantee shall not receive any dividends with respect to the
Awarded Shares for the period beginning on the Grant Date and ending on the
vesting date.  In the event the number of Awarded Shares is increased or reduced
in accordance with Section 10 of the Plan, and in the event of any distribution
of common stock or other securities of the Company in respect of such shares of
common stock, the Grantee agrees that any certificate representing shares of
such additional common stock or other securities of the Company issued as a
result of any of the foregoing shall be delivered to the Share Custodian and
shall be subject to all of the provisions of this Agreement as if initially
received hereunder.


4.           Tax Consequences. The Grantee shall pay all applicable federal,
state and local income and employment taxes (including taxes of any foreign
jurisdiction) which the Company is required to withhold at any time with respect
to the Awarded Shares. Such payment shall be made in full, at the Grantee's
election, in cash or check, by withholding from the Grantee's next normal
payroll check, or by the tender of Shares of the Company’s common stock
(including Awarded Shares then vesting). Shares tendered as payment of required
withholding shall be valued at the closing price per share of the Company’s
common stock on the date such withholding obligation arises.


5.           No Effect on Employment or Rights under Plan.  Nothing in the Plan
or this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or affect any right which the Company may have to
terminate the employment of the Grantee regardless of the effect of such
termination of employment on the rights of the Grantee under the Plan or this
Agreement.  If the Grantee's employment is terminated for any reason whatsoever
(and whether lawful or otherwise), he will not be entitled to claim any
compensation for or in respect of any consequent diminution or extinction of his
rights or benefits (actual or prospective) under this Agreement or any Award or
otherwise in connection with the Plan. The rights and obligations of the Grantee
under the terms of his employment with the Company or any Subsidiary will not be
affected by his participation in the Plan or this Agreement, and neither the
Plan nor this Agreement form part of any contract of employment between the
Grantee and the Company or any Subsidiary.  The granting of Awards under the
Plan is entirely at the discretion of the Committee, and the Grantee shall not
in any circumstances have any right to be granted an Award.


6.           Grantee Representations.  The Grantee hereby represents and
warrants to the Company that: (a) the Grantee understands and accepts that the
grant of Restricted Shares by the Company to the Grantee is intended to be
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”) by virtue of Section 4(2) of the 1933 Act; (b) the Grantee understands and
accepts that the grant of Restricted Shares by the Company to the Grantee is
intended to be exempt from registration under the securities laws of the state
or states in which the grant of such Restricted Shares is deemed to be made, by
virtue of transactional exemptions set forth therein; (c) the shares of
Restricted Shares acquired by the Grantee hereunder are being acquired solely
for his own account, for investment purposes only and not with a view to, or for
sale in connection with, any distribution (as such term is used in Section 2(11)
of the 1933 Act) of such Restricted Shares nor with the present intention of
distributing or selling any of such Restricted Shares; (d) the Grantee has made
a detailed inquiry concerning the Company and its business and services,
officers and personnel; (e) the Company has made available to the Grantee, or
such Grantee has had access to, any and all information, financial or otherwise,
concerning the Company and its businesses and services, officers and personnel;
(f) the Grantee has such knowledge and experience in financial and business
matters in order to evaluate the merits and risks of investment in the
Restricted Shares and to make an informed investment decision with respect
thereto; (g) the Grantee is an “accredited investor” as defined in Regulation D
promulgated under the 1933 Act; and (h) the Grantee can bear a complete loss of
the value of the Restricted Shares and is able to bear the economic risks of
holding the Restricted Shares for an indefinite period.  The Grantee also
understands that his Restricted Shares have not been registered under the 1933
Act or any applicable state securities laws and regulations and that such
Restricted Shares cannot be transferred or sold unless subsequently registered
under the 1933 Act (as contemplated by Section 7 below), unless an exemption
from such registration is available (including particularly the Securities and
Exchange Commission’s Rule 144), and pursuant to any applicable state securities
laws and regulations.  The Grantee further acknowledges that if an exemption
from registration is available, it may be conditioned on various requirements
(including those set forth in Rule 144) including, but not limited to, the time
and manner of sale, the holding period for the Restricted Shares, and on
information and other requirements relating to the Company which are outside of
the Grantee’s control.
 
7.           Registration; Optional Cash Settlement.  As soon as reasonably
practicable following the Grant Date, the Company shall file a registration
statement on Form S-8 under the Securities Act of 1933, as amended, to register
the Awarded Shares of Restricted Stock for resale following their vesting and
shall use commercially reasonable efforts to promptly update such registration
statement as required by applicable law.  If a registration statement covering
the resale of the Awarded Shares is not effective on the date of vesting of any
Awarded Shares, then in lieu of the delivery of the Awarded Shares by the Share
Custodian pursuant to Section 3(a), the Grantee may in its discretion elect to
settle all or a portion of such vested Awarded Share by a cash payment equal to
the Fair Market Value as of the vesting date of such Awarded Shares that would
otherwise have been delivered pursuant to Section 3(a).  Such payment may be
made by the Company in accordance with its normal payroll practices or such
other means as are reasonably acceptable to the Company.  To the extent that any
such vested Awarded Shares are settled in cash pursuant to this section such
Awarded Shares shall be canceled as of the time of such settlement.
 
8.           Governing Laws.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
 
9.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


11.           Entire Agreement.   Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.


12.           Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
 
13.           Additional Acknowledgements.  By their signatures below, the
Grantee and the Company agree that the Awarded Shares are granted under and
governed by the terms and conditions of the Plan and this Agreement.  Grantee
has reviewed in their entirety the prospectus that summarizes the terms of the
Plan and this Agreement, has had an opportunity to request a copy of the Plan in
accordance with the procedure described in the prospectus, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and this Agreement.  Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
this Agreement.




 
 
 


 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.
 


CONSOLIDATED-TOMOKA LAND CO.


BY:________________________________
      Chairman, Compensation Committee


I have read the Consolidated-Tomoka Land Co. 2010 Equity Incentive Plan adopted
on April 28, 2010, and by my signature I agree to be bound by the terms and
conditions of the Plan and this form of agreement.


Date:_______________________________                              ________________________________
Grantee Signature


 
 
 
 
 
 


EXHIBIT A


VESTING OF RESTRICTED SHARES (STOCK PRICE PERFORMANCE)




The number of Restricted Shares that shall vest under this Agreement shall be
based upon the extent to which the Company's common stock attains certain target
prices per share (each, a "Performance Condition").  The Performance Condition
shall be deemed satisfied with respect to each of the “Tranches” of Restricted
Shares described below upon the achievement at any time prior to the sixth
anniversary of the Grant Date of the corresponding Stock Price Hurdle described
below, in each case, provided that (a) the Grantee is employed by the Company at
the time such Stock Price Hurdle is achieved or (b) such Stock Price Hurdle is
achieved during the sixty (60) day period following the termination of the
Grantee’s employment for any reason other than by death, disability, for Cause
(as defined in any employment agreement between Grantee and the Company) or due
to the Grantee’s voluntary resignation of employment. Upon the Grantee’s
cessation of employment with the Company for any reason, any then remaining
unvested Tranches of Restricted Shares shall be forfeited without consideration;
provided, however, that if the Grantee’s employment is terminated for any reason
other than by death, disability, for Cause (as defined in any employment
agreement between Grantee and the Company) or due to the Grantee’s voluntary
resignation of employment, then any then remaining unvested Tranches of
Restricted Shares shall be forfeited without consideration sixty (60) days after
such termination.  If any Tranche of the Restricted Shares fails to satisfy the
applicable Stock Price Condition prior to six (6) years from the Grant Date,
then that Tranche of the Restricted Shares shall be forfeited.
 
For the purposes of this Exhibit A, the Restricted Shares shall be divided into
six “Tranches” as follows:
 
(1) “First Tranche” shall mean 16,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the First Stock
Price Hurdle;
 
(2) “Second Tranche” shall mean 16,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Second Stock
Price Hurdle;
 
(3) “Third Tranche” shall mean 16,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Third Stock
Price Hurdle; and
 
(4) “Fourth Tranche” shall mean 16,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fourth Stock
Price Hurdle.
 
(5) “Fifth Tranche” shall mean 16,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Fifth Stock
Price Hurdle.
 
(6) “Sixth Tranche” shall mean 16,000 of the Restricted Shares, for which the
Performance Condition will be satisfied upon achievement of the Sixth Stock
Price Hurdle.
 
For the purposes of this Exhibit A, the following terms shall have the following
meanings:
 
(A) “First Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $36.00.
 
(B) “Second Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $40.00.
 
(C) “Third Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $46.00.
 
(D) “Fourth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $53.00.
 
(E) “Fifth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $60.00.
 
(F) “Sixth Stock Price Hurdle” shall mean the written certification by the
Committee that the price per share of Company Common Stock has met or exceeded
the target trailing 60-day average closing price of $65.00.


 
 
 
Back to 8K
[albrightappointment8k.htm]


 

